Citation Nr: 1314309	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-08 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis of the thoracolumbar spine, right hip, left hip, and left knee.

2.  Entitlement to a rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1997 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Seattle, Washington.  In September 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  The Veteran waived agency of original jurisdiction (AOJ) consideration of additional evidence provided at the hearing.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic record.

The issue of entitlement to an increased rating for a right knee disability has been raised by the record by correspondence dated in January 2009, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action. 

This appeal is REMANDED to the RO.



REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in documents provided in association with his participation in a VA Benefit Delivery at Discharge (BDD) program.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In statements and personal hearing testimony the Veteran asserted that the disabilities on appeal have increased in severity since his September 2008 VA BDD examination.  He also contends that the disabilities ratings assigned in the original November 2008 rating decision were inadequate and that separate disability ratings are warranted for his back, hip, and knee disabilities.  Additionally, he asserted that during service he underwent two different surgical procedures involving his right ankle and that separate ratings were warranted for distinct residual disabilities.  In support of his claims he provided a copy of a September 2011 private magnetic resonance imaging (MRI) scan report of the lumbar spine noting a large broad-based disc protrusion at L5-S1 with moderate stenosis at the right S1 nerve root, a moderate herniated nucleus pulposus at L4-5, and mild degenerative changes.  The Veteran also testified in September 2011 that he was currently receiving private medical care and VA treatment for the disabilities at issue and indicated that additional private treatment records existed pertinent to his appeal.  Therefore, the Board finds that further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination for an opinion as to the nature and extent of his service-connected thoracolumbar spine, right hip, left hip, left knee, and right ankle disabilities.  The examiner must review the claims file and must note that review in the report.  The examiner should identify all orthopedic and neurologic symptoms, identify any physician-ordered periods of bed rest, and provide ranges of joint motion in degrees.  The examiner should state whether there is any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination.

4.  Then readjudicate the claims, including consideration of assigning separate ratings for arthritis of the various joints.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

